133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Norman Lee NEILSON, Plaintiff-Appellant,v.KERN COUNTY, California;  Dudley Dunham;  William Thresher;Rod Parker;  Larry Garratt;  Ted James,Defendants-Appellees.
No. 95-15715.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 19, 1997.

Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Norman Lee Neilson appeals pro se the district court's summary judgment dismissal of his 42 U.S.C. § 1983 action against Kern County and several Kern County building inspectors.  Neilson alleged that his constitutional rights were violated in connection with his conviction and sentence for illegal grading.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
The district court properly dismissed Nielson's action because his claims necessarily imply the invalidity of his conviction and sentence and Neilson has not demonstrated that the conviction or sentence has been invalidated.  See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because this case was disposed under Heck we construe the district court's judgment as a dismissal without prejudice.  See Edwards v. Balisok, 117 S.Ct. 1584, 1589 (1997);  see also Heck 512 U.S. at 488-89